UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2015 FIRST NORTHWEST BANCORP (Exact name of registrant as specified in its charter) Washington 001-36741 46-1259100 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 105 West 8th Street, Port Angeles, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(360) 457-0461 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 29, 2015, First Northwest Bancorp issued an earnings release for the quarter ended June 30, 2015. A copy of the earnings release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The following exhibit is being filed herewith and this list shall constitute the exhibit index: 99.1 News release of First Northwest Bancorp dated July 29, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST NORTHWEST BANCORP Date:July 30, 2015 /s/Laurence J. Hueth Laurence J. Hueth President and Chief Executive Officer
